Case 4:15-cr-00018-DJN-LRL Document 991 Filed 06/04/20 Page 1 of 7 PageID# 14945



                                                                                                      -nm
                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                          Newport News Division                                    MhRFOLK. VA




  NADER ABDALLAH,

                 Petitioner,

         V.                                                  CRIMINAL ACTION NO.4:15-cr-18(3)

  UNITED STATES OF AMERICA,

                 Respondent.


                              MEMORANDUM OPINION AND ORDER

          Before the Court is Nader Abdallah's ("Petitioner") Motion for Compassionate Release

  Pursuant to 18 U.S.C. § 3582(c)(1)(A). ECF No. 987. For the following reasons, Petitioner's

  Motion is GRANTED.


                                I. FACTUAL AND PROCEDURAL HISTORY

          On September 4, 2019, Petitioner pleaded guilty to Conspiracy to Distribute and Possess

   with Intent to Distribute Controlled Substances and Controlled Substance Analogues, in violation

  of21 U.S.C. § 846. ECF Nos. 940-942. On December 5, 2019, this Court sentenced Petitioner to

   144 months in prison and three years of supervised release. ECF Nos. 978-980.

          Petitioner is 60 years old and suffers from type II diabetes. He has been detained in federal

   custody since April 20, 2015 and is currently serving his sentence at Brooklyn MDC. According

  to the Bureau of Prisons, Petitioner is identified as high risk of contracting COVID-19.' He is
   scheduled for release on July 10, 2025. ECF No. 987-3.

          On April 26, 2020, Petitioner, through counsel, filed the instant motion for compassionate

         'Chief Judge Mauskopf ofthe Eastern District of New York ordered the BOP to provide a list of at-risk
         inmates at Brooklyn MDC to the Federal Defenders of New York. See ECF No 987-2.

                                                         1
Case 4:15-cr-00018-DJN-LRL Document 991 Filed 06/04/20 Page 2 of 7 PageID# 14946




  release. ECF No. 987. The Government opposed the motion on May 10, 2020. ECF No. 988.

  Petitioner did not file a reply.

                                      11. LEGAL STANDARD


  A.Exhaustion Requirement

          A petitioner may bring a motion to modify his or her sentence "after the defendant has fully

  exhausted all administrative rights to appeal a failure ofthe Bureau ofPrisons("BOP")to bring a

  motion on the defendant's behalf or the lapse of30 days from the receipt ofsuch a request by the

  warden ofthe defendant's facility, whichever is earlier." 18 U.S.C. § 3582(c)(1)(A). Accordingly,

  a petitioner seeking compassionate release is generally required to exhaust his or her administrative

  remedies prior to bringing a motion before the district court. Id. However, the exhaustion

  requirement may be waived under the following circumstances: (1) the relief sought would be

  futile upon exhaustion;(2) exhaustion via the agency review process would result in inadequate

  relief; or (3) pursuit of agency review would subject the petitioner to undue prejudice. United

  States V. Zukerman,2020 WL 1659880, at *3(S.D.N.Y. Apr. 3, 2020)citing Washington v. Barr,

  925 F.3d 109, 118 (2d Cir. 2019). The COVID-19 pandemic, which could result in catastrophic

  health consequences for petitioners vulnerable to infection, implicates all three exceptions

  justifying the waiver ofthe exhaustion requirement. Miller v. United States^ 2020 WL 1814084,at

  *2 (E.D. Mich. Apr. 9, 2020); United States v. Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y.
  April 3,2020); United States v. Perez,2020 WL 1456422,at *3-4(S.D.N.Y. Apr. 1,2020); United
  States V. Gonzalez,2020 WL 1536155, at *2(E.D. Wash. Mar. 31, 2020).

  B. Compassionate Release

          As amended by the FIRST STEP Act, a court may modify a term of imprisonment on the

  motion of the petitioner after considering the factors set forth in 18 U.S.C. § 3553(a) if
Case 4:15-cr-00018-DJN-LRL Document 991 Filed 06/04/20 Page 3 of 7 PageID# 14947




  "extraordinary and compelling reasons warrant such a reduction." 18 U.S.C. § 3582(c)(l)(A)(i).

  "Extraordinary and compelling reasons" was previously defined by the United States Sentencing

  Commission ("Sentencing Commission") in U.S.S.G. § IB1.13, Application Note 1. Before the

  passage of the FIRST STEP Act, the Sentencing Commission provided that a sentence may be

  modified due to the petitioner's medical condition, age, or family circumstances and further

  defined the limits under which a sentence reduction may be given under those justifications.

  U.S.S.G. § IB1.13, n. 1 (A)-(C). The Sentencing Commission also provided a "catch-all

  provision" that allowed for a sentence modification upon a showing of "extraordinary and
  compelling reason other than, or in combination with, the reasons described in subdivisions(A)

  through (C)." Id. at n. 1 (D). Use of the "catch-all provision" prior to the FIRST STEP Act was

  severely restricted because it required approval from the BOP before an individual could petition
  the district court for relief. Id.

          However, U.S.S.G. § IB 1.13 is now outdated following the passage of the FIRST STEP

  Act,which allows individuals to petition the district court directly without clearance from the BOP.

  As such, U.S.S.G. § IB 1.13 is merely advisory and does not bind the Court's application of §
  3582(c)(1)(A). McCoy v. United States, 2020 WL 2738225, at *4(E.D. Va. May 26, 2020); see
  also United States v. Lisi, 2020 WL 881994, at *3 (S.D.N.Y. Feb. 24, 2020)("[T]he Court may

  independently evaluate whether [petitioner] has raised an extraordinary and compelling reason for
  compassionate release ... [but § IB1.13's policy statement] remain[s] as helpful guidance to
  courts...."); United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11, 2019) ("[T]he
  Commission's existing policy statement provides helpful guidance on the factors that support

  compassionate release, although it is not ultimately conclusive"). A petitioner's rehabilitation
  standing alone does not provide sufficient grounds to warrant a sentence modification. 28 U.S.C.
Case 4:15-cr-00018-DJN-LRL Document 991 Filed 06/04/20 Page 4 of 7 PageID# 14948




  § 994(t). In sum, the Court may consider a combination of factors, including but not limited to

  those listed in U.S.S.G. § IB 1.13, in evaluating a petitioner's request for a sentence modification

  under 18 U.S.C, § 3582(c)(l)(A)(i).

                                          III. DISCUSSION


  A. Exhaustion Requirement

         Petitioner has not indicated whether he exhausted his administrative remedies. However,

  this Court, as well as several other district courts, have repeatedly waived the exhaustion

  requirement given the COVID-19 pandemic and the catastrophic health consequences it has for

  inmates with underlying health conditions.See United States v. Poulios, N.2:09-cr-109,2020 WL

  1922775, at *1 (E.D. Va. April 21, 2020); United States v. Casey, No. 4:18-cr-4, 2020 WL

  2297184, at *2(E.D. Va. May 6, 2020); Miller v. United States, 2020 WL 1814084, at *2(E.D.

  Mich. Apr. 9, 2020); Zukerman, 2020 WL 1659880, at *3; United States v. Perez, 2020 WL

  1456422, at *3^(S.D.N.Y. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *2. Petitioner's case

  is no different. Petitioner is an elderly man who suffers from type II diabetes and has been

  specifically classified as high risk by the BOP. ECF No.987 at 1—2. And Petitioner is housed at a
  prison facility where it is difficult to follow social distancing measures.See United States v. Muniz,
  No. 4:09-CR-0199-1,2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020)(noting that despite the

  BOP's protection measures, individuals housed in prisons remain particularly vulnerable to
  infection). To deny or delay Petitioner's motion for compassionate release on the grounds that he
  has failed to exhaust his administrative remedies, could subject Petitioner to severe illness and

  death if he contracts COVID-19. See Zukerman, 2020 WL 1659880, at *6 citing Rodriguez, 2020

  WL 1627331, at * 12("the Court did not intend for that sentence to include incurring a great and
  unforeseen risk ofsevere illness or death brought on by a global pandemic"). Therefore, Petitioner
Case 4:15-cr-00018-DJN-LRL Document 991 Filed 06/04/20 Page 5 of 7 PageID# 14949




  has shown that waiver ofthe exhaustion requirement is justified,

  B. Compassionate Release

         The Court also finds that Petitioner has set forth extraordinary and compelling reasons to

  modify his sentence because of the grave risk COVID-19 poses to individuals with underlying

  health conditions. As mentioned previously, Petitioner is 60 years old and suffers from type II

  diabetes. EOF No. 987 at 1-2. Both his age and his underlying health condition make him

  particularly vulnerable to serious illness or death ifhe contracts COVID-19.^ The BOP has already
  identified Petitioner as being high risk for serious illness if he contracts the virus. EOF No.987-2.

  Petitioner also shows a particularized risk of contracting the disease at Brooklyn MDC, where

  there have been a few confirmed cases of individuals infected with the virus. ^ Even with these

  confirmed cases, the statistics about the number ofinfections in BOP facilities may not reflect the

  exact number of infections given the lack of testing. See United States v. Esparza, No. 1:07-cr-

  00294-BLW, 2020 WLI696084, at *1 (D. Idaho. April 7, 2020). Yet, COVID-19 has rapidly

  spread throughout prisons all over the country, and individuals housed in prisons remain
  vulnerable to infection despite the BOP's protection measures. See Muniz, 2020 WL 1540325, at

  *\;see also Esparza,2020 WLI696084,at *1 (noting that"[e]ven in the best run prisons, officials
  might find it difficult if not impossible to follow the CDC's guidelines for preventing the spread
  of the virus among inmates and staff: practicing fastidious hygiene and keeping a distance of at
  least six feet from others").

          During the COVID-19 pandemic,several federal courts around the country have found that


          2"Coronavirus Disease 2019(COVID-19): People Who are at Higher Risk," Centersfor Disease Control
          and Prevention, available at https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/people-at-higher-
          risk.html (last visited June 2, 2020).
        '"Bureau ofPrisons COVID-19 Cases," available at https://www.bop.gov/coronavirus/(last visited June 2,
          2020). According to the BOP's website, as ofJune 2,2020, there were 6 staff members who tested positive
          for the virus at Brooklyn MDC.
Case 4:15-cr-00018-DJN-LRL Document 991 Filed 06/04/20 Page 6 of 7 PageID# 14950




  compassionate release is justified under the circumstances. Zukerman, 2020 WL 1659880, at *4

  citing Perez, 2020 WL 1546422, at *4; United States v. Colvin, 2020 WL 1613943,*4(D. Conn.

  Apr. 2, 2020); United States v. Rodriguez, No. 2:03-CR-00271-AB-l, 2020 WL 1627331, at *7

  (E.D. Pa. Apr. 1, 2020); United States v. Jepsen, No. 3:19-CV-00073(VLB),2020 WL 1640232,

  at *5(D. Conn. Apr. 1, 2020); Gonzalez, 2020 WL 1536155, at *3; Muniz,2020 WL 1540325, at

  *2; United States v. Campagna, No. 16 CR. 78-01 (LGS), 2020 WL 1489829, at *3 (S.D.N.Y.

  Mar. 27, 2020). Similarly, the Court finds that compassionate release is justified in Petitioner's

  case given the COVID-19 pandemic. Petitioner's age, underlying health condition with type II

  diabetes, high risk classification by the BOP, and lack of effective safety measures in federal
  prisons.

         Furthermore, the § 3553(a) factors weigh in favor of Petitioner's compassionate release

  given his underlying health conditions and the COVlD-19 pandemic. Petitioner's criminal history
  and the seriousness of his conduct remain unchanged. Petitioner has been detained in federal

  custody since April 20,2015 for a non-violent offense. ECF No. 987. While in prison. Petitioner
  has demonstrated rehabilitation, completing a wide range ofcourses and rehab. Id. at 16. Petitioner

  has also maintained close ties with his family and has strong family support upon release. Id. at

  14-17. The Court finds that Petitioner is not a danger to the safety of any other person or to the

  community. Thus, given the circumstances in Petitioner's case, extraordinary and compelling
  reasons exist for Petitioner's compassionate release.

                                            IV. CONCLUSION


          For the foregoing reasons. Petitioner's Motion is GRANTED. Petitioner s sentence is
   reduced to TIME SERVED. Upon release, Petitioner shall be placed on supervised release as
   previously ordered in his criminal judgement with a special condition oftwenty-four(24) months
Case 4:15-cr-00018-DJN-LRL Document 991 Filed 06/04/20 Page 7 of 7 PageID# 14951




  home confinement. The Bureau of Prisons is DIRECTED to release Petitioner from custody

  within FOURTEEN (14) DAYS of the date of this Order. Petitioner is DIRECTED to contact

  the United States Probation Office within seventy-two (72) hours of his release.

         The Clerk is DIRECTED to send a copy of this Order to the Petitioner, the United States

  Attorney, the United States Probation Office, the Federal Bureau ofPrisons, and the United States

  Marshals Service.


         IT IS SO ORDERED.
                                                             Raymond A.Jackson
  VT    ^xT
  Newport News, T7- • •
                Virginia                                     United States District Judge
  June^2020                                           UNITED STATES DISTRICT JUDGE
